FILED
                           NOT FOR PUBLICATION
                                                                           MAY 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CLARK WILLES,                                    No. 14-35019

              Plaintiff - Appellant,             D.C. No. 6:11-cv-06409-MC

 v.
                                                 MEMORANDUM*
LINN COUNTY, a municipality; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                        Argued and Submitted April 8, 2016
                       University of Oregon, Eugene, Oregon

Before:       GOODWIN, O’SCANNLAIN, and LEAVY, Circuit Judges.

      Clark Willes appeals from the district court grant of summary judgment in

favor of defendants on Willes’s claims under 42 U.S.C. § 1983 for false arrest,

malicious prosecution, and retaliation. We review de novo, Smith v. Almada, 640
F.3d 931, 936-37 (9th Cir. 2011), and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court properly granted summary judgment on Willes’s false

arrest claim. Even if the so-called false statements by the defendants were set

aside, the district court correctly noted that independent witnesses provided

sufficient evidence of probable cause.1

      The determination of probable cause also defeats Willes’s malicious

prosecution and retaliation claims. See Lassiter v. City of Bremerton, 556 F.3d
1049, 1054-55 (9th Cir. 2009) (probable cause is an absolute defense to malicious

prosecution); Skoog v. County of Clackamas, 469 F.3d 1221, 1231-32 (9th Cir.

2006) (stating that a plaintiff must ultimately prove that the defendant’s desire to

cause a chilling effect was a but-for cause of defendant’s action). The arrest

warrant here was issued pursuant to the grand jury’s determination of probable

cause. Willes provides no evidence of a “but-for” retaliatory motive to cause a

chilling effect upon his First Amendment rights.

      Willes’s remaining claim for municipal liability is predicated on his claim

that the individual defendants violated his constitutional rights. Because no



      1
        We need not decide whether the holding in Rehberg v. Paulk, __ U.S. __,
132 S. Ct. 1497, 1506-07 (2012) impacts our holding in Harris v. Roderick, 126
F.3d 1189 (9th Cir. 1997), because, even under the standards articulated in Harris,
Willes fails to raise a triable issue as to the existence of a conspiracy or level of
misconduct sufficient to taint the grand jury’s finding of probable cause.


                                           2                                     14-35019
constitutional violations occurred, Willes’s municipal liability claim fails. See

Scott v. Henrich, 39 F.3d 912, 916 (9th Cir. 1994).

      AFFIRMED.




                                           3                                   14-35019